Mr. Justice Pecrham
delivered the opinion of the court.'
This case arises upon demurrer to the complainant’s complaint. The demurrer was sustained and the complaint dismissed, and judgment given for the defendants, and thereupon the circuit judge certified the question of jurisdiction to this court.
The action-was brought to recover $500,000-damages sustained by the plaintiff in error by reason of the wrongful taking of ore of that value from the mining claim of the plaintiff in error. Substantially the same averments are made in the complaint as in the case which immediately precedes and the questions involved are the same, excepting that the former is a suit in equity •and this is an action at law.
For the reasons stated in the opinion in No. 103, the judgment in this case is ■

Affirmed.